Citation Nr: 0833478	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether a January 1994 rating decision should be reversed or 
revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which found that CUE had not been 
demonstrated regarding the prior rating decision of January 
1994.

As an additional matter, the Board notes that the veteran had 
previously filed a claim of entitlement to an effective date 
earlier than February 29, 1996, for the assignment of a 100 
percent rating for post-traumatic stress disorder (PTSD).  
That claim was denied by the Board in a March 2005 decision.  
Nothing in the record reflects the veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  


FINDINGS OF FACT

1.  A rating decision dated January 27, 1994, established 
service connection for PTSD and assigned an initial rating of 
30 percent, effective from August 25, 1992.  The veteran was 
informed of that decision by correspondence dated in February 
1994, including his right to appeal, and he did not appeal.

2.  The January 1994 rating decision's assignment of a 30 
percent rating for the veteran's PTSD was supported by the 
evidence then of record and the law in effect at that time.

3.  To the extent error was committed in the January 1994 
rating decision, the record does not reflect that had it not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued.


CONCLUSION OF LAW

The January 1994 rating decision's assignment of a 30 percent 
rating for the veteran's PTSD was not the product of CUE.  38 
C.F.R. § 3.105 (2007); Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  However, the Court has held that the 
aforementioned duties to assist and to notify do not apply to 
claims of CUE in prior Board decisions or in prior rating 
decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

A rating decision dated January 27, 1994, established service 
connection for PTSD and assigned an initial rating of 30 
percent, effective from August 25, 1992.  The veteran was 
informed of that decision by correspondence dated in February 
1994, including his right to appeal, and he did not appeal.  
Therefore, that decision is now final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1103.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding 
...will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 
"clear and unmistakable error," there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do 
not give rise to the need for revising the 
previous decision.  The words "clear and 
unmistakable error" are self-defining.  They 
are errors that are undebatable, so that it 
can be said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the time of 
the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).  As the present claim of CUE 
concerns the assignment of a disability rating, this 
rationale would also apply to the provisions of 38 C.F.R. 
§ 4.3 (resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant) and 38 C.F.R. § 4.7 
(where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating).  In other words, for there to be a valid 
claim of CUE, the evidence of record must reflect that it was 
undebatable that a higher rating was warranted.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell. 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

In various statements, it has been contended that the January 
1994 rating decision committed CUE in not assigning a 100 
percent rating for the veteran's PTSD, to include 
consideration of a total rating based upon individual 
unemployability (TDIU) as PTSD was the only service-connected 
disability in effect at that time.  For example, it has been 
argued that the evidence at that time raised a claim of TDIU, 
and VA failed to sympathetically read the veteran's filings 
to determine all potential claims raised by the evidence in 
accordance with Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 
2004) and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In pertinent part, it was asserted that a June 1993 
VA examination assigned a Global Assessment of Functioning 
(GAF) score of 45, and that a subsequent November 1993 VA 
examination reported the veteran had held "over 50 different 
jobs since discharge from service, and had last worked in 
1991."  Therefore, it was contended that the evidence of 
record reasonably raised the veteran's entitlement to a total 
rating for his PTSD, both schedular and extraschedular.

The veteran's attorney has also contended, in essence, that a 
remand of this claim is required because the RO failed to 
adjudicate this CUE claim in light of Roberson, supra.  
However, the RO explicitly cited to Roberson in the June 2006 
Statement of the Case (SOC), and rejected that argument.  
Moreover, it is observed that both the SOC and the September 
2004 rating decision contained an accurate and detailed 
summary of the evidence of record, as well as the arguments 
advanced in support of the veteran's assertion of CUE.

In this case, the Board finds that VA's duty to 
sympathetically read a pro se veteran's filings to determine 
whether a claim has been raised is not germane to this case.  
The January 1994 rating decision promulgated the veteran's 
pending claim of entitlement to service connection for PTSD.  
Moreover, the filing was not a pro se pleading.  The record 
reflects the veteran was represented by a veterans service 
organization at the time of the January 1994 rating decision.  
Therefore, the fact pattern in this case is not of the type 
that is governed by the duty described in Szemraj and 
Roberson.

The Board also observes that the statements submitted by and 
on behalf of the veteran during the adjudication of his claim 
of service connection for PTSD reflect he was aware of and 
had no difficulty pleading the benefit he was seeking from 
VA.  For example, he appealed the initial denial of his 
service connection claim by a May 1993 rating decision.  
However, as already noted, he did not appeal the January 1994 
rating decision's assignment of a 30 percent rating.  This is 
of particular significance because, as detailed below, the 
January 1994 rating decision was required to consider the 
level of the veteran's occupational impairment in assigning 
the 30 percent rating, and that such impairment was discussed 
by that decision.  

The Board further notes that the veteran's attorney has 
acknowledged that the case is governed by the holding in 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In 
that case, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that if the record shows the 
existence of an unadjudicated claim, raised along with an 
adjudicated claim, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Simply put, the January 
1994 rating decision is final as to whether a rating in 
excess of 30 percent, to include TDIU, was warranted.

It has also been contended that the evidence of record was 
"undebatable" that the veteran was unable to obtain or 
maintain substantially gainful employment due to his PTSD.  
However, a review of the evidence of record at the time of 
the January 1994 rating decision does not support such a 
finding.  The Board acknowledges that the veteran reported 
having had over 50 jobs since his separation from service at 
the November 1993 VA examination.  Moreover, the veteran 
reported that none of these jobs had lasted over 6 months in 
duration.  However, as exemplified by a January 1994 VA 
medical opinion, which was cited by the rating decision, the 
competent medical evidence did not reflect this impairment 
was due solely to the service-connected PTSD.  In fact, the 
January 1994 medical opinion noted additional psychiatric 
diagnoses to the PTSD, including alcoholism and cyclic mood 
disorder variously diagnosed as either bipolar disorder or 
schizoaffective disorder.  Moreover, the opinion noted the 
difficulty in assigning an appropriate level of disability; 
explicitly stated that it was very unlikely the veteran's 
PTSD accounted for all of his disability; and opined that the 
veteran's antisocial personality and schizoaffective disorder 
were not related to the veteran's military service.  In 
addition, treatment records dated in May 1992 reflect that he 
was employed at that time detailing cars, that his job was 
going well, and that he was working "64-75" hours per week.  
Therefore, this evidence reflects that it was not undebatable 
that the veteran's disability was attributable solely to the 
service-connected PTSD, nor that he was unemployable at that 
time.  Consequently, the contention that a rating in excess 
of 30 percent was warranted at that time constitutes a 
disagreement with how the evidence was weighed.  As noted 
above, this does not constitute CUE.

The Board acknowledges that the January 1994 rating decision 
did not discuss all of the evidence of record in assigning 
the 30 percent rating for the veteran's PTSD.  However, in 
Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000) the Federal 
Circuit held that "absent specific evidence indicating 
otherwise, all evidence contained in the record at the time 
of the RO's determination of the service connection must be 
presumed to have been reviewed by the Department of Veterans 
Affairs, and no further proof of such review is needed."  
The Federal Circuit explicitly rejected the view that all 
evidence must be discussed; i.e., that an adequate "review" 
of the record did not require an explanation in the RO 
decision of the impact or lack thereof of every piece of 
evidence of record.  

At the time of the January 1994 rating decision, PTSD was 
evaluated pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1993) which provided that a noncompensable rating was 
warranted for a neurosis when there were neurotic symptoms 
which somewhat adversely affected relationships with others 
but which did not cause impairment of working ability.  A 10 
percent rating required emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability rating was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93.  The Board is bound by this interpretation of 
the term "definite."  See 38 U.S.C.A. § 7104(c).  A 50 
percent evaluation was warranted for considerable impairment 
of social and industrial adaptability.  A 70 percent rating 
was warranted for psychoneurotic disability when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  The Board notes that each of the aforementioned 
three criteria for a 100 percent rating is an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

The January 1994 rating decision summarized and discussed the 
rating criteria in assigning the 30 percent evaluation.  As 
such, the decision appears to be in accord with the law in 
effect at that time.

The Board acknowledges, as argued by the veteran's attorney, 
that the January 1994 rating decision did not cite to 
38 C.F.R. §§ 3.340 and 4.16, which pertain to the assignment 
of a TDIU.  Moreover, the January 1994 rating decision did 
not explicitly state that it considered whether a TDIU was 
warranted.  However, the law, then and now, stated that a 
total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (1993 & 2007).  As already noted, the 
veteran's only service-connected disability at that time was 
the PTSD, which was found to be 30 percent disabling.  Thus, 
he did not satisfy the requirements for consideration of a 
TDIU on a schedular basis.

With respect to the assignment of a TDIU on an extraschedular 
basis, the January 1994 rating decision found that the 
veteran's PTSD did not result in considerable impairment of 
social and industrial adaptability.  Implicit in such a 
determination is the finding that the veteran's service-
connected disability did not result in the inability to 
obtain and/or maintain substantially gainful employment.  In 
other words, the rating decision did discuss the level of 
occupational impairment attributable to the service-connected 
PTSD, and concluded that it was not of such severity as to 
warrant a rating in excess of 30 percent.  

In view of the foregoing, the Board finds that the January 
1994 rating decision's assignment of a 30 percent rating for 
the veteran's PTSD was supported by the evidence then of 
record and the law in effect at that time.  To the extent 
error was committed in the January 1994 rating decision, the 
record does not reflect that had it not been made, it would 
have manifestly changed the outcome; it is not absolutely 
clear that a different result would have ensued.  
Accordingly, the Board finds that the January 1994 rating 
decision was not the product of CUE, and the benefit sought 
on appeal must be denied.


ORDER

Inasmuch as the January 1994 rating decision was not the 
product of CUE, the benefit sought on appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


